Title: From George Washington to Samuel Huntington, 27 May 1781
From: Washington, George
To: Huntington, Samuel


                        

                            Sir,Head Quarters New Windsor 27th May 1781
                        
                        I do myself the honor to inform Congress that I returned from Weathersfield yesterday Evening. I met only His
                            Excellency the Count de Rochambeau at that place (accompanied by the Chevr de Chartellux). The British Fleet having
                            appeared off Block Island, the Count de Barras did not think it prudent to be absent.
                        In consequence of the measures concerted at the late interview, all the French Troops, except about 200 to be
                            left as a Guard over their heavy Stores and Baggage at Providence, are to march as soon as circumstances will admit, and
                            form a junction with me upon the North River. Two hundred Militia are to be Stationed upon Rhode Island for the
                            preservation of the Works which have been erected and for the security of the harbour.
                        Upon a full consideration of Affairs in every point of view, an operation against New York has been deemed
                            preferable to making further detachments to the Southward, while they can only be sent by Land. The principal reasons which
                            induced to this determination are as follow—The difficulty and expence of Transportation—the lateness of the Season, which would throw the Troops into the extremity of the heat
                            of Summer—the great waste of Men which we have ever experienced in so long a march at the
                            healthiest Season—and above all, a strong presumption that the enemy, weakened as they now are by detachment, must either
                            sacrafice the valuable Port of New York and its dependencies, or recall a part of their force from the Southward to defend
                            them.
                        The Continental Battalions, from New Hampshire to New Jersey, inclusive (supposing them compleat) aided by
                            4000 French Troops and Such a reinforcement of Militia as the operation after its commencement would seem to require, have
                            been deemed adequate for the attempt upon New York with its present Garrison: But as the Battalions of those States are
                            still considerably deficient I have written in the most pressing manner to the respective
                            Legislatures to make up such deficiencies with Men for the Campaign only, if they cannot be obtained for a longer term—and
                            have desired the Government to hold certain numbers of Militia ready for Service, should I have a reason to call for them.
                            I am however determined to require no more than are absolutely necessary. I shall also call upon the State of Pensylvania
                            to hold 1600 Militia in readiness.
                        Congress have been made so fully acquainted with the difficulties of every kind under which the Military
                            department labors, that they must be sensible that nothing but the most vigorous exertions on the part of the States to
                            supply Men, Provisions and the means of Transportation, can enable me to prosecute to effect the operation which I have
                            agreed, in conjunction with the Army of our Ally, to undertake, or indeed any other. At the time that I made my
                            requisitions, upon them, I summed up every argument in my power to induce a compliance, but should I find any hesitation,
                            I shall hope for the countenance & support of Congress.
                        I am very apprehensive of a formidable Invasion of the Northern frontier, as the Enemy from Canada are
                            undoubtedly collecting in considerable force at Crown point. Should this be the case, it will cause a very unfortunate
                            diversion, & be very embarrassing just at this time when our whole force will be required below. The necessity
                            which I clearly foresee we shall be under of carrying every man, who can be spared from other duties, into the Field,
                            induces me to request an order that such men of the Invalid Corps at Philadelphia and Boston as are fit for Garrison duty
                            may be ordered to March to West point, where their Services will be the same as those upon which they are now employed,
                            & where they may be very useful.
                        There has been a necessity of abandoning the Post of Fort Schuyler and removing the Garrison and Stores to
                            the German Flats. The Barracks had been the beginning of this month consumed in fire, and the works so exceedingly damaged
                            by the heavy rain storm, that they were rendered indefensible, nor could they be repaired in any reasonable time by the
                            number of Men who can by spared as a Garrison. Brigr Genl Clinton recommended the evacuation of the Post as the only
                            alternative, to which I the more readily consented, as it had been for some time past the opinion of the Officers best
                            acquainted with that part of the Country that a post at the German Flats would be more easily supported, and equally
                            advantageous as to the security of the Frontier.
                        Upon my return I found your Excellency’s favors of the 17th & 20th and Mr Secretary Thompsons of the
                            15th. I shall pay due attention to their several contents. I have the honor to be with great respect & Esteem Yr
                            Exceley’s most Obedt Servt
                        
                            Go: Washington

                        
                    